Judge Hoase
pronounced the opinion of the Court, that the deed in the bill of exceptions contained, having been made by a *352person indebted at the time, being grounded on no valuable consideration, moving to the grantor for, and on accoun(; Qf, the slaves thereby transferred} and having imposed no conditions even in favour of the slaves 1 themselves, other than such as are imposed by the principles of law and humanity, upon every just and humane master, and a right having been moi-eover reserved to the grantor, under circumstances, to resume the possession of the said slaves, prior to the expiration of the term for which they are conveyed, in and by the terms of the deed aforesaid, ought to be considered, in relation to the appellant, one of the creditors of the grantor, as a voluntary deed; that, therefore, the instruction given by the district Court in the first bill of exceptions contained, was improper, and that the said judgment is'erroneous.
Judgment reversed ; verdict set aside ; and cause remanded for a new trial, on which no such instruction is to be given*